UNPUBLISHED

UNITED STATES COURT OF APPEALS
                 FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                   No. 01-7569
JAMES COREY WARREN, a/k/a Big
Man, a/k/a Corey,
               Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Eastern District of Virginia, at Newport News.
                Jerome B. Friedman, District Judge.
                              (CR-99-2)

                      Submitted: January 16, 2002

                      Decided: February 4, 2002

  Before WIDENER, WILKINS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Thomas W. Carpenter, THOMAS W. CARPENTER, P.C., Newport
News, Virginia, for Appellant. Paul J. McNulty, United States Attor-
ney, William D. Muhr, Special Assistant United States Attorney,
Janet S. Reincke, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.
2                    UNITED STATES v. WARREN
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   James Corey Warren pled guilty to conspiracy to distribute cocaine
in January of 1999. He was sentenced to a 265 month term of impris-
onment. The Government filed a motion for a downward departure
pursuant to Fed. R. Crim. P. 35(b), but asked the court to take the
motion under advisement. In September of 2001, the Government
filed a motion requesting the court to deny the Government’s previ-
ously filed motion for a downward departure because Warren failed
to provide truthful information in accordance with his plea agreement
and thus did not provide substantial assistance. After hearing argu-
ment, the district court denied the Government’s motion for a down-
ward departure. Warren timely appeals, contending that the district
court erred by finding that he provided untruthful information to
authorities and consequently erroneously denied the Government’s
motion for downward departure.

  We review the sufficiency of the evidence in the light most favor-
able to the government. Glasser v. United States, 315 U.S. 60, 80
(1942). Moreover, we have observed that

    [w]hile this court is generally reluctant to overturn factual
    findings of the trial court, this is doubly so where the ques-
    tion goes to the demeanor and credibility of witnesses at
    trial, since the district court is so much better situated to
    evaluate these matters.

United States v. D’Anjou, 16 F.3d 604, 614 (4th Cir. 1994). Ample
evidence existed to support the district court’s decision to deny the
motion for a downward departure. Further, it was within the district
court’s prerogative to find Warren less credible than the Govern-
ment’s witnesses, who testified that Warren admitted to providing
false information.
                     UNITED STATES v. WARREN                       3
  Accordingly, we affirm the decision of the district court. We dis-
pense with oral argument, because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                                        AFFIRMED